Citation Nr: 1037525	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-46 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Fargo, North Dakota 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran and his spouse testified at a 
videoconference hearing held before the undersigned.  A 
transcript of the proceeding is of record.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the claim for a TDIU, total disability ratings 
for compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a Veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a) (2009). 

In this matter, the Veteran meets the percentage requirements of 
38 C.F.R. 
§ 4.16(a), for consideration of a TDIU rating on a schedular 
basis, and the determinative issue is whether he is unemployable 
due to service-connected disabilities.  The focus is on whether 
the service-connected conditions would render it impossible for 
the average person to follow a "substantially gainful 
occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

Here, unfortunately, the answer is unclear.  While the Veteran 
has been afforded VA examinations addressing the severity of his 
service-connected disabilities in isolation, there remains no 
competent medical evidence as to the collective effect the 
disabilities have on his ability to maintain employment.  For 
example, when examined by VA in February 2009, the examiner only 
commented on the effect of the service-connected coronary artery 
disease.  Similarly, when examined by VA in April 2009, the 
examiner only commented as to the severity of posttraumatic 
stress disorder (PTSD).  Once VA undertakes the effort to provide 
an examination when developing a claim, it must provide an 
adequate one, or, at a minimum, notify a claimant why one cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
No examiner has had the opportunity to collectively review the 
service-connected disabilities; namely, PTSD, rated as 70 percent 
disabling, coronary artery disease, rated as 30 percent 
disabling, and tinnitus, rated as 10 percent disabling.  As such, 
the Board finds that additional examination is warranted prior to 
a final adjudication of this matter.  

In view of the foregoing, this matter is REMANDED to the RO (via 
the AMC) for the following:  

1.  The RO should schedule the Veteran for 
a VA examination in order to obtain an 
opinion on the impact of all the service-
connected disabilities on his ability to 
maintain employment.  Following examination 
of the Veteran and review of the claims 
file, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether there is a 50 
percent probability or greater that the 
Veteran's service-connected disabilities 
render him unable to obtain or retain 
substantially gainful employment.  The 
examiner  must render the requested opinion 
without regard age or the impact of any 
nonservice-connected disabilities.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.  

2.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims for entitlement to 
TDIU in light of all pertinent evidence and 
legal authority.  

3.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


